DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/14/2022
Response to arguments
Claims 34-37, 41-45, 49-53, 56-60, 64-65 and 66 have been amended. Claims 1-33, 39-40, 47-48, 54 and 55 are cancelled. Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 34-38, 41-46, 49-53, 56-61, 64-65 and 66 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Jung et al. (U.S 2021/0385789); Bangolae et al. (U.S 2015/0215989) and Lin et al. (U.S 2018/0098312). 
 Regarding in claims 34, 42, 49, 57, 65 and 66, Jung discloses a method for UE to determine time and frequency resources for paging occasions and paging resource configurations for multi-beam operations (e.g., example configuration of 4 paging occasions in a paging frame and One Paging Frame (PF) is one Radio Frame, which may contain one or multiple Paging Occasion(s)). Bangolae, discloses determine a paging frame number based on the extension data, and monitor for paging occasions when the augmented system frame number is equal to the paging frame number. Lin, discloses the numerology is defined to include a 15 KHz subcarrier spacing and a UE may be configured with a single or multiple subcarrier numerologies, possibly depending upon UE capability or category as well as the use cases the UE supports.
However, none of Jung, Bangolae, Lin and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “determining a paging resource, wherein determining the paging resource comprises determining a frame number of a paging frame, wherein the frame number of the paging frame satisfies a relation as follows: (SFN - offset) mod T = (T div N) * (UE ID mod N); or (SFN + offset) mod T = (T div N) * (UE ID mod N); and wherein the offset is a paging frame offset, the SFN is the frame number of the paging frame, T is a length of a discontinuous reception (DRX) cycle, N is a quantity of paging frames in the DRX cycle, UE_ID is identification information of the apparatus, and mod is a modulo operation; and a transmitter, configured to send a paging message on the paging resource” as recited in the context of claim 34, 42, 49, 57, 65 and 66. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 35-38, 41, 43-46, 50-53, 56, 58-61 and 64 depend from claims 34, 42, 49, 57, 65 and 66 are allowed since they depend from allowable claims 34, 42, 49, 57, 65 and 66.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
07/01/2022